ACCEPTED
                                                                                                                        03-15-00252-CV
                                                                                                                       7634178
                                                                                                       THIRD COURT OF APPEALS
Jennifer S. Riggs                                                                                 Franklin HopKHftTiN. texas
Certified in Administrative Law                         Riggs & Ray                               Certified in ^/*MM5JP:35:1 9 AM
TexasHoardofLegal Specialization                  A    PROFESSIONAL CORPORATION                   Texas Hoard of LegaABftchStEMifib. KYLE
jriggsfS1r-alaw.com                                   ATTORNEYS AND COUNSELORS                    fhopkins@r-alaw.com            CLERK
                                                  506 WEST 14'" STREET, SUITE A
Jason Ray                                                AUSTIN. TEXAS 78701
Certifiedin Administrative Law                          512 457-9806 TELEPHONE
TexasBoardofLegal Specialization                        512 457-9066 FACSIMILE
j ray'fflr-nlaw.com




                                                                                               November 2, 2015
                                                         November 2, 2015

            Jeffrey D. Kyle, Clerk                                    by e-filing
            Court of Appeals
            Third District of Texas
            P.O.Box 12547
            Austin, Texas 78711-2547

            Re:        Court of Appeal No:         03-15-00252-CV; Dr. Behzad Nazari, D.D.S. D/B/A
                       Antoine Dental Center et. al. v State of Texas v. Xerox Corporation and Xerox State
                       Health Care, LLC
                       Trial Court Case Number:        D-l-GN-14-005380


            Dear Mr. Kyle:

            In accordance with the Court's request, please be advised that the undersigned, Jason Ray, will
            present oral argument on behalf of Dr. Behzad Nazari, DDS d/b/a Antoine Dental Center, et al.
            in the above referenced case on December 16, 2015 at 1:30 p.m.

                                                               Respectfully submitted,




                                                              Ja^on Ray
                                                               Bar No. 24000511
                                                               RIGGS & RAY, P.C.
                                                               506 West 14th Street, Suite A
                                                               Austin, TX 78701
                                                               512 457-9806 Phone
                                                               512 457-9066 FAX
                                                               irav@r-alavv.com